Citation Nr: 1418817	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-36 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas which denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for schizophrenia.

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  Additionally, in January 2012, he testified at a travel Board hearing before the undersigned.  Transcripts of these hearings are of record and have been reviewed.


FINDINGS OF FACT

1.  In October 2007, the Board denied the Veteran's claim of service connection for schizophrenia.

2.  The evidence received since the Board's October 2007 decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for schizophrenia.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient. 

Here, the Veteran was sent a letter dated in June 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) and post-service treatment records are associated with the claims file.  Social Security Administration (SSA) records have also been associated with the file. The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded a VA examination in conjunction with his appeal, because the RO reopened the claim and denied the claim on the merits.  The RO's decision to reopen is irrelevant in this case, as the Board has an independent duty to determine whether new and material evidence has been submitted.  As explained below, the Board finds that new and material evidence has not been submitted to reopen the claim at issue.  Consequently, the Board need not address the adequacy of the VA examination, as a VA examination is not necessary absent reopening of the claim, and the Court's decision in Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Service connection for schizophrenia was denied in an October 2007 Board decision.  In June 2008, the Board denied the Veteran's Motion for Reconsideration of the October 2007 decision.  

At the time of the Board decision, the evidence of record consisted of the Veteran's service treatment records (STRs), VA treatment records dated from August 1980 to June 2003, and lay statements provided by the Veteran. 

The evidence received since the October 2007 decision includes the report of an August 2009 VA examination, VA treatment records for 2008 and 2009, lay statements from the Veteran and his sister, a DRO hearing transcript and a Travel Board hearing transcript.  

After a review of the record, the Board finds that new and material evidence has not been submitted.  The claim of service connection was previously denied because the evidence did not show that the Veteran was diagnosed or treated for schizophrenia while on active duty, and did not show that his currently diagnosed schizophrenia was otherwise related to his military service.  The numerous VA treatment records added to the claims file document schizophrenia, as did the evidence previously considered, and do not suggest that the current schizophrenia is related to his active service.  The Veteran contends that the physician who conducted a June 2008 CT scan of his linked the schizophrenia to a head injury in service.  The report of that CT scan is on file, and only notes the history provided by the Veteran of the onset of psychosis following a service head injury; the physician did not offer an opinion, and in fact determined that the CT scan was negative for any abnormalities.  Consequently, while the credibility of evidence is normally presumed when determining whether to reopen, the actual CT entry is on file and contradicts the Veteran's assertion.  The Board finds that the Veteran's assertion that the CT physician linked schizophrenia to service to be inherently incredible, and thus it does not suffice to reopen the claim.  Nor do the other VA treatment records, which simply document continued treatment of schizophrenia, which is an element of the underlying claim which was established by the evidence previously considered.  

The August 2009 VA examiner determined that the Veteran's schizophrenia was less likely as not caused by or a result of service.  The examiner noted that the service treatment records did not show the presence of psychiatric symptoms following the injury in 1977.  She also noted that there was a three year gap between the injury in 1977 and the Veteran's first hospitalization in 1980 for schizophrenia.  The evidence is clearly against the claim, and does not provide any information regarding any element necessary to substantiate the claim which was not previously established by evidence previously considered.

With respect to the lay statements of the Veteran and his sister, and the testimony of the Veteran, the credibility of his account of symptoms in service and thereafter are presumed credible.  They were previously offered at the time of the October 2007 Board decision, and are not new.  In any event, even presuming the credibility, neither the Veteran nor his sister is competent to offer an opinion as to the whether any symptoms observed were psychiatric in nature.  The matter of determining the presence or continuation of psychiatric impairment is clearly a process that is outside the realm of lay expertise.  Consequently, the Board finds that to the extent the Veteran and his sister provided any new information following the October 2007 Board decision, neither the Veteran nor his sister are competent to provide any opinion as to the onset or continuation of psychiatric impairment.  Thus, their statements and testimony are not material.

Consequently, the evidence received subsequent to the October 2007 Board decision does not raise a reasonable possibility of substantiating his claim of service connection; therefore the evidence is not new and material.  Without the submission of new and material evidence, reopening the Veteran's claim of entitlement to service connection for schizophrenia is not warranted


ORDER

New and material evidence sufficient to reopen a claim of service connection for schizophrenia has not been submitted; the appeal is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


